Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant amended the specification to no longer recite 4, and thus the objection is withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “at last one first signal”, which likely should be “at least one first signal”, and will be interpreted as such.
 Appropriate correction is required.

Claim Interpretation
The claim amendments recite further structure, and thus no longer invoke 112f. Therefore, the invocation is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmer (US20180105183A1) and the examiner’s official notice, and further in view of Leeman (WO2016162624A1).
Regarding claim 1, Kollmer teaches;
A device for controlling a vehicle module (taught as a control system, shown in Fig 2) comprising: 
a safety processor (taught as a microcontroller, element 11) comprising: 
at least one information interface at an input of the safety processor (taught as a serial communication interface, element 18); 
a control interface at an output of the safety processor (taught as CAN, FlexRay, and Ethernet connections, paragraph 0030); 
at least one first core (taught as core4, element 16); 
at least one second core (taught as core5, element 17); and 
at least one third core (taught as a lockstep/redundant core1/1’, element 14);
taught as a slave core, element 16, being configured to run a software block, element 19, to satisfy a safety requirement, ASIL-B, paragraph 0038) of at least one first information sent to the safety processor via the information interface with respect to at least one second information sent to the safety processor via the information interface (taught as transmitting various sensor data, elements 3-6, to the cores through CAN, FlexRay, or Ethernet connection, paragraph 0030); 
wherein the second core is configured to execute a second plausibility control (taught as a slave core, element 17, being configured to run a software block, element 19, to satisfy a safety requirement, ASIL-B, paragraph 0038, and executes in sync with the other non-lockstep core, element 16, paragraph 0048) of the first information with respect to the second information (taught as transmitting various sensor data, elements 3-6, corresponding to first and second information, paragraph 0030); 
wherein the third core is configured to; execute a comparison of a result of the plausibility control executed on the first core forwarded to the third core with a result of the second plausibility control executed on the second core forwarded to the third cores (taught as the lockstep core running a diagnostic on the comparison data, paragraph 0049, where the comparison data is derived from the slave cores, elements 16-17, paragraph 0048) and forward the information determined to be plausible in the first plausibility control and the second plausibility control to the control interface (taught as sending the information forward if the cores are not determined to be disturbed or faulty, paragraph 0049); and 
wherein the vehicle module can be controlled via the control interface with the information determined to be plausible (taught as using various sensor data to control driver assistance systems, paragraph 0031).  
wherein the first information, the second information, and the third information can each be checked for plausibility with respect to one another  (taught as the slave cores, elements 16-17, executing the same software operations in synchronism to compare the results, paragraph 0048). 
However, Kollmer does not explicitly teach; wherein the first core is further configured to execute the first plausibility control for the first information, the second information, and at least one third information sent to the safety processor via the information interface, 
wherein the second core is configured to execute the second plausibility control for the first information, the second information, and at least one third information sent to the safety processor via the information interface, wherein the first information, the second information, and the third information can each be checked for plausibility with respect to one another,
wherein the results of the first plausibility control executed on the first core is a majority selection of the information with the greatest plausibility,
wherein the first information, the second information, and the third information are each input to the device as two-channel objects.
Leeman teaches; wherein the first core is further configured to execute the first plausibility control for the first information, the second information, and at least one third information sent to the safety processor via the information interface (taught as separate information from the modules, elements 31 32 and 33),
wherein the second core is configured to execute the second plausibility control for the first information, the second information, and at least one third information sent to the safety processor via the information interface, wherein the first information, the second information, and the third information can each be checked for plausibility with respect to one another, (taught as separate information from the modules, elements 31 32 and 33),
wherein the results of the first plausibility control executed on the first core is a majority selection of the information with the greatest plausibility, (taught as using a vote to determine the data output, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting of Leeman in the system taught by Kollmer in order to improve the data selection. As taught by Leeman, such a voting system helps determine faults in the system and allow the system to remain operational (paragraph 0063). 
While “wherein the first information, the second information, and the third information are each input to the device as two-channel objects” is not explicitly taught by Kollmer nor Leeman, the examiner takes official notice that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the sensors taught by Kollmer (Radar, Lidar, cameras) could be implemented as two-channel inputs as a matter of design choice. For example, Ding suggests the use of a two-channel Doppler radar for object detection and uses multiple frequencies to improve performance (abstract, X. Ding et al., "Theory and practice: A two-channel automotive radar for three-dimensional object detection," 2015 European Radar Conference (EuRAD), 2015, pp. 265-268, doi: 10.1109/EuRAD.2015.7346288). Additionally, cameras can be used for stereo vision system (see paragraph 0030 of Kollmer), which implies multiple input channels.

Regarding claim 6, Kollmer teaches;
The device according to claim 1 (see claim 1 rejection), wherein the safety processor has a monitoring device (taught as a heartbeat monitoring unit, element 28) for the first core, the second core, and the third core (taught as the heartbeat monitoring unit, using a software watchdog element 26, to monitor the software components, paragraph 0043).  

Regarding claim 7, Kollmer teaches;
The device according to claim 1 (see claim 1 rejection), wherein the information interface is a redundant information interface (taught as having multiple port/connections, including CAN, FlexRay, and Ethernet connection, paragraph 0030, Fig 2; which implicitly provides redundancy).  

Regarding claim 16, it has been determined that no further limitations exist apart from those addressed in claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1.

Claims 8-9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmer (US20180105183A1) and the examiner’s official notice as modified by Leeman (WO2016162624A1), and further in view of Kawamoto (US20180284774A1).
Regarding claim 8, Kollmer teaches;
A domain electronic control unit (ECU) for a vehicle module (taught as an electronic safety system, element 1), the domain ECU comprising: 
the device according to claim 1 (see claim 1 rejection); and 
a power processor (taught as a control unit, element 8); 
wherein the information interface of the device is located between the power processor and the safety processor (shown in Fig 5, and where the safety control system in Fig 2 is separate from the control unit, element 8, as implied in paragraph 0032);
wherein the power processor contains an acquisition device (taught as sensors, elements 3-7, 32); 
wherein the acquisition device (taught as sensors, elements 3-7, 32 transmitting information to the control unit, Fig 5) is configured to acquire at least one first signal and at least one second signal from environment sensors (taught as multiple sensors providing information to the control unit, see Fig 5), wherein the at least one first signal and the at least one second signal each comprise at last [interpreted to mean least] one of camera signals (taught as sensors including cameras, paragraph 0030), radar signals (taught as sensors including radar, paragraph 0030) or lidar signals (taught as using sensors including Lidar, paragraph 0005); and 
wherein at least the at least one first information and the at least one second information is sent to the safety processor for controlling the vehicle module (taught as the evaluated information from the slave cores being transmitted to the lockstep core, paragraph 0038, and controlling driver assistance systems in response to the sensor signals, paragraph 0051).  
However, Kollmer does not explicitly teach;
an evaluation unit, wherein the evaluation unit is configured to process the at least one first signal and the at least one second signal with artificial intelligence to generate at least one first information from the at least one first signal and at least one second information from the at least one second signal, wherein an algorithm forming the basis of the artificial intelligence is executed on a  graphics processing unit.
Leeman teaches; an evaluation unit (taught as modules within electronic calculation units, paragraph 0033), wherein the evaluation unit is configured to generate at least one first information from the at least one first signal and at least one second information from the at least one second signal (taught as generating intermediate outputs from the data, paragraph 0033). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting of Leeman in the system taught by Kollmer in order to improve the data selection. As taught by Leeman, such a voting system helps determine faults in the system and allow the system to remain operational (paragraph 0063). 
process the at least one first signal and the at least one second signal with artificial intelligence, and wherein an algorithm forming the basis of the artificial intelligence is executed on a  graphics processing unit.
Kawamoto teaches; process the at least one first signal and the at least one second signal with artificial intelligence (taught as using Deep learning a version of artificial intelligence, paragraph 0240). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neural network as taught by Kawamoto in the system taught by Kollmer in order to improve the performance of data analysis. As taught by Kawamoto, such a learning system allows for personalization [adaptation] to circumstances (paragraph 0097) and guarantee safety (paragraph 0101).
While Kawamoto does not explicitly teach; and wherein an algorithm forming the basis of the artificial intelligence is executed on a graphics processing unit, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement t learning on a GPU because Deep Learning is traditionally better that CPU  (K. Aida-Zade, E. Mustafayev and S. Rustamov, "Comparison of Deep Learning in Neural Networks on CPU and GPU-based frameworks," 2017 IEEE 11th International Conference on Application of Information and Communication Technologies (AICT), 2017, pp. 1-4, doi: 10.1109/ICAICT.2017.8687085). 

Regarding claim 9, Kollmer as modified by Leeman teaches;
The domain ECU according to claim 8 (see claim 8 rejection). Kollmer further teaches; wherein the power processor contains at least one first channel and a separate second channel, wherein the first signal can be acquired in the first channel (shown as sensors 5, 7 transmitting information via FlexRay, element 10 fig 5), and the first information can be generated from the acquired first signal, and wherein the second signal can be acquired in the second channel (shown as sensors 32 transmitting information via CAN0, element 9 Fig 5), and the second information can be generated independently of the first information (shown as different sensors separately inputting into the control unit element 8, Fig 5, which implies independent information formation).  

Regarding claim 11, Kollmer as modified by Leeman teaches;
The domain ECU according to claim 8 (see claim 8 rejection). Kollmer further teaches; wherein the power processor contains a monitoring device (taught as a program within the lockstep core, such as heartbeat monitoring, element 28), for at least the first channel and the second channel (taught as the monitoring occurring for cores 16-17, and CAN and Flexray buses, paragraph 0036).  
  
Regarding claim 12, Kollmer teaches;
The domain ECU according to claim 8 (see claim 8 rejection). However, Kollmer does not explicitly teach; wherein the evaluation unit executes an artificial neural network.
Kawamoto teaches; wherein the evaluation unit executes an artificial neural network (taught as using a learner, based on neural network, paragraph 0240).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neural network as taught by Kawamoto in the system taught by Kollmer in order to improve the performance of data analysis. As taught by Kawamoto, such a learning system allows for personalization [adaptation] to circumstances (paragraph 0097) and guarantee safety (paragraph 0101).

Regarding claim 13, Kollmer as modified by Leeman teaches;
The domain ECU according to claim 8 (see claim 8 rejection). Kollmer further teaches; wherein the at least one first signal and the at least one second signal acquired by the acquisition device are from taught as sensors 3-7, 32 referring to sensors such as radar sensors, paragraph 0051).
  
Regarding claim 14, Kollmer as modified by Leeman teaches;
The domain ECU according to claim 8 (see claim 8 rejection). Kollmer further teaches; wherein the vehicle module is associated with at least one of an infotainment domain of a vehicle, a chassis domain of the vehicle, a drive domain of the vehicle (taught as controlling actuators, elements 33-36, which control the vehicle, paragraph 0051), an interior domain of the vehicle, or a safety domain of the vehicle (taught as the vehicle safety electronic control system, abstract).  

Regarding claim 15, Kollmer as modified by Leeman teaches;
A driver assistance system that has the domain ECU according to claim 8 (see claim 8 rejection). Kollmer further teaches;
A driver assistance system (taught as driver assist systems controlled by control unit, element 8, paragraph 0031).  

Regarding claim 17, Kollmer as modified by Leeman teaches;
The domain ECU according to claim 13 (see claim 13 rejection). Kollmer further teaches; wherein the at least one first signal and the at least one second signal are at least one of camera signals, radar signals (taught as sensors 3-7, 32 referring to sensors such as radar sensors, paragraph 0051), or lidar signals.   

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmer (US20180105183A1) and the examiner’s official notice as modified by Leeman (WO2016162624A1), and further in view of Bakke (US7353259B1).
Regarding claim 5, Kollmer teaches;
The device according to claim 1 (see claim 1 rejection). However, Kollmer does not explicitly teach; wherein the safety processor has a redundant power supply, in particular for the first core, the second core, and the third core.  
Bakke teaches; wherein the safety processor has a redundant power supply, in particular for the first core, the second core, and the third core (taught as redundant power supplies for a server system, column 1 lines 33-36).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate redundancy as taught in Bakke in the system taught by Kollmer in order to protect the system. Such a system, as taught by Bakke, allows a redundant component to correct a fault and continue functioning (column 1 lines 33-38).

Regarding claim 10, Kollmer teaches;
The domain ECU according to claim 8 (see claim 8 rejection). However, Kollmer does not explicitly teach; wherein the power processor contains a redundant power supply for at least one of the first channel, the second channel, the acquisition device, or the evaluation unit.  
Bakke teaches; wherein the power processor contains a redundant power supply for at least one of the first channel, the second channel, the acquisition device, or the evaluation unit (taught as redundant power supplies for a server system, column 1 lines 33-36).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate redundancy as taught in Bakke in the system taught by Kollmer in .
  

Response to Arguments
The applicant argues that the 112f invocation should be revoked as the terms recite sufficient structure. The examiner agrees, and withdraws the invocation.

Applicant argues that Kollmer does not anticipate the claim language. Due to the amended claim material, the examiner agrees, and the 102(a)(1) rejections are withdrawn. While the examiner agrees that neither Kollmer nor Leeman explicitly teach using a two-channel sensor input, the examiner references Ding (abstract) to exemplify why such a distinction [such as with Doppler radar] would be obvious and common knowledge to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662